Per Curiam.

Respondent first objects to the overruling of his motion to dismiss for failure to complete the investigation within sixty days as required by Gov. Bar. R. V(4). Respondent has not demonstrated any prejudice resulting from the delay. Ohio State Bar Assn. v. Sacher (1983), 8 Ohio St. 3d 49.
In the second objection to the findings of the board’s report, respondent contends that the findings of fact were not supported by a preponderance of the evidence and are contrary to the manifest weight of the evidence. This court has examined the record presented before the board. We concur in the board’s findings that respondent violated DR 1-102(A)(4), 1-102(A)(6) and 5-104(A) of the Code of Professional Responsibility.
Respondent further objects to the board’s recommendation to permanently disbar the respondent from the practice of law as unduly harsh. Actually, as indicated above, the recommendation was an indefinite suspension. The record reveals that respondent has never been involved in any proceeding of this kind, although he has been practicing law for over forty years, and the evidence shows that he has a good reputation for truth and honesty. Although this does not lessen the gravity of respondent’s professional misconduct, we believe that an indefinite suspension under the circumstances is somewhat excessive. Therefore, it is the judgment of this court that respondent be suspended from the practice of law for a period of one year.
Finally, respondent contends that DR 1-102(A)(6) is unconstitutionally vague and violates the Fifth Amendment to the United States Constitution. The court finds no basis for such a contention and accordingly overrules the final objection.
Therefore, upon a careful review of the entire record, we concur with the findings of the board except for the above indicated modification in the recommendation that relator be indefinitely suspended.
For the foregoing reasons, it is the judgment of this court that respondent be suspended from the practice of law for a period of one year.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Reilly and C. Brown, JJ., concur.
Holmes, Douglas and Wright, JJ., dissent.
Reilly, J., of the Tenth Appellate District, sitting for Locher, J.